DETAILED ACTION

1.	This Office Action is in response to the communications dated 12/05/2021.
Claims 1, 2, 4-9, and 11-22 are pending in this application.
	Claims 3, and 10 have been cancelled.
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 

Rejoinder

2.	Claims 1, 2, 4-9, 11-14, and new claims 21, 22 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include all of the allowable limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions related as process of making and product made, as set forth in the Office action mailed on 07/28/2021, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Remarks/Allowance

3.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1, 2, 4-9, and 11-22 are allowed.
	Reasons for allowance can be found in the Office Action of 09/29/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 12, 2022